Citation Nr: 1403414	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for nephrolithiasis has been submitted.

2.  Entitlement to service connection for nephrolithiasis.

3.  Entitlement to an increased rating greater than 50 percent for post-traumatic stress disorder (PTSD) prior to October 8, 2010. 

4. Entitlement to special monthly compensation at the housebound rate set forth under 38 U.S.C.A. § 1114(s)) prior to October 8, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from June 1996 to June 2000 and again from February 2003 to July 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

During the pendency of this appeal, the RO awarded the Veteran an increased rating of 100 percent for PTSD, but only effective October 8, 2010.  Since this grant did not constitute a full grant of the benefits sought on appeal for the period prior to October 8, 2010, the claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately phrased above.  

In this decision, the Board is increasing the rating for the PTSD to the highest possible level of 100 percent, retroactive to May 30, 2007, the date of receipt of the underlying, claim for a higher rating for this disability.  

On October 6, 2011, the RO received the Veteran's claim for a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU has been specifically raised by the Veteran and was denied by the RO in a March 2012 rating action which the Veteran has not appealed.  

However, the RO also granted special monthly compensation (SMC) payable at the housebound rate under 38 U.S.C.A. § 1114(s); effective October 8, 2010.  The Court has held that a request for an increase in benefits should be inferred as a claim for SMC regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  Further, recent precedential case law directs the Board to consider awarding SMC at the housebound rate if the Veteran meets the requisite schedular or extraschedular criteria.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (holding that whenever a Veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under subsection 1114(s)); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the Board finds that it has authority to consider the issue of entitlement to SMC at the housebound rate, as noted on the title page.

The issue of service connection for nephrolithiasis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the RO initially considered and denied the Veteran's claim for service connection for nephrolithiasis.

2.  Since that July 2004 decision, however, military treatment reports have been received in support of the Veteran's claim.

3.  These additional service records were not considered in the earlier July 2004 decision, so, according to VA regulation (38 C.F.R. § 3.156(c)), negate the need to submit new and material evidence concerning this claim to have it readjudicated on its underlying merits.

4.  Since May 30, 2007, the Veteran's PTSD has been manifested by serious symptoms more nearly approximating total occupational impairment.

5.  After the assignment of the 100 percent schedular rating for PTSD, service connection also is in effect for low back pain with right sciatica, L4-5 disc herniation, dermatitis, mixed headaches, sciatica of the left lower extremity, appendectomy scar, and bilateral ingrown great toenails.  The combined evaluation of these disabilities has been 60 percent or greater since May 30, 2007.


CONCLUSIONS OF LAW

1. The July 2004 rating decision denying service connection for nephrolithiasis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).

2.  In light of the receipt of additional relevant service records, the issue of entitlement to service connection for nephrolithiasis is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2013).

4.  The schedular criteria for a 100 percent rating for PTSD have been met, effective May 30, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 

5.  Since May 30, 2007, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In cases involving new and material claims, the Board initially determines whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies. 

The RO accordingly sent the Veteran this Kent letter in February 2010.  However, because there are official service records that were not considered in the prior decision denying this claim, there is no preliminary requirement of submitting new and material evidence to reopen this claim.  Instead, it has to be immediately readjudicated on its underlying merits, as indicated in 38 C.F.R. § 3.156(c).  So, ultimately, there was no requirement of providing this Kent notice-although, as mentioned, it was provided nonetheless.

Moreover, in this decision, the Board is granting a 100 percent rating for PTSD as well as SMC.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this case.

I.  New and Material Evidence

The RO first considered and denied this claim in July 2004.  Although the Veteran reported a pre-service history as well as in-service history of kidney stones; the RO determined that this kidney disorder pre-existed military service and was not aggravated therein.

The RO appropriately notified the Veteran of that July 2004 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal that decision, but he did not.  So it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The RO received additional medical records in May 2007 and reviewed the Veteran's original claim for service connection, but on the basis of finality.  

When a petition to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final and binding disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there is a basis for reopening a claim is the evidence that has been added to the record since the last final and binding disallowance of this claim, regardless of the specific basis of that denial, so irrespective of whether it was a decision on the underlying merits of the claim or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In responding to the claim the RO received additional service records.  In longitudinally reviewing the file, it does not appear these official service records were in the file in July 2004, when the RO previously considered this claim.

According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) which otherwise would require new and material evidence to reopen the claim.  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center (JSRRC), or from any other official source. 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

The RO's SOC in November 2007, however, impermissibly imposed this erroneous preliminary requirement that there be new and material evidence to reopen this claim and, in the process, cited the RO's July 2007 decision (from which this appeal ensued) as having in fact considered these additional service treatment records.  The RO determined there was not new and material evidence to reopen this claim and, accordingly, continued to deny it on this basis.

However, it is the earlier decision in 2004 when these additional service treatment records were not considered, which govern whether there has to be new and material evidence to reopen this claim.  And since this earlier decision did not consider these service treatment records, there does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits in light of these service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding in a case with similar facts that the Veteran's unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records and Research Center (JSRRC), constituted official service department records for purposes of new and material evidence; thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

This claim thus has to be remanded to the RO for consideration on its underlying merits - not instead as a petition to reopen this claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

II. Entitlement to a Higher Rating for PTSD Prior to October 8, 2010

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The General Rating Formula for Mental Disorders provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47. 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.   

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.   

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.  

In an April 2005 rating action, the RO granted service connection for PTSD assigning a 50 percent evaluation, effective September 17, 2004.  On May 30, 2007 the RO received additional evidence, and in July 2007 determined that this additional evidence did not warrant a higher rating for PTSD.  

Based on the foregoing, the Board concludes that the evidence of record reflects total social and occupational impairment as a result of the Veteran's PTSD since the filing of his claim.  In this regard, the Board notes that prior to the October 2010 VA examination (that the RO based the grant of the 100 percent rating), there are VA outpatient records that date between 2006 and 2010.  These VA treatment records show that the Veteran sought ongoing treatment for PTSD.  On evaluations for the most part, his appearance, thought process, and speech were considered normal.  There were no delusions, hallucinations, suicidal ideations, obsessive behavior, or compulsive behavior.  He was oriented times 3.  However, at times, the evidence of record reveals subjective complaints of sleep impairment, nightmares, flashbacks, affective liability, depression, exaggerated startle response, social avoidance, and hyperactivity.  In regard to industrial impairment, in June 2010, there were noted memory impairment and his insight and judgment were considered poor.  In considering his social impairment, the Veteran was having significant difficulties in maintaining stable relationships.  He was unable to sleep well and intrusive thoughts of war still occurred.  He had recurrent bouts of depression.  

Besides his symptoms psychiatric manifestations, the Board considered his GAF scores.  GAF scores are not controlling, but must be accounted for as they represent the assessment of trained medical observers.  GAF scores of 35 to 48 were assigned over the relevant period.  Scores such as 35 show serious social and occupational impairment, "major impairment in several areas."  Also in this regard, the Board cannot ignore the fact that the RO assigned a 100 percent rating in the Match 2012 rating action based on VA examination in October 2010 where a GAF score of 48 was assigned.  

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experienced all of the symptoms associated with the 100 percent schedular rating for the period prior to October 2010.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In the Board's opinion, the evidence for the period prior to October 8, 2010, shows that the social and industrial impairment due to PTSD was better described as total rather than representative of that productive of deficiencies in most areas.  As such a 100 percent rating is granted, effective May 30, 2007 (the effective date of the date of his claim).  

Since the Veteran has been awarded the maximum schedular rating of 100 percent due in part to his unemployability, there is no need for extraschedular consideration.  

III. Entitlement to SMC at the Housebound Rate

The record reflects that the Veteran already has been granted SMC under subsection 1114(s) beginning in October 2010.  SMC  is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.  

In light of VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a SMC based on the aggregate impact of these other service-connected disabilities.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Specifically, as a result of the grant of a 100 percent schedular rating for PTSD, effective, May 30, 2007, the Veteran has satisfied the requirement for SMC at the housebound rate by demonstrating that he has additional service-connected disabilities, which are anatomically distinct from his PTSD and independently ratable at 60 percent or above.  Service connection also is in effect for low back pain with right sciatica, L4-5 disc herniation, rated as 40-percent disabling effectively since March 26, 2007; dermatitis, rated as 10-percent disabling effectively since July 6, 2004; mixed headaches, rated as 10-percent disabling effectively since July 6, 2004; sciatica of the left lower extremity, rated as 10-percent disabling effectively since March 26, 2007; appendectomy scar, rated as 0-percent disabling effectively since July 6, 2004; and bilateral ingrown great toenails, rated as 0-percent disabling effectively since July 6, 2004.  The combined rating for these disabilities is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  

For the foregoing reasons, the Board finds that the section 1114(s) requirements have been satisfied since May 30, 2007, and, thus, that a grant of SMC at the housebound rate is warranted effective that date.  Id.; Buie, 24 Vet. App. at 250-51; Bradley, 22 Vet. App. at 293.  In arriving at this conclusion, all reasonable doubt has been settled in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).


ORDER

The petition to reconsider the claim of entitlement to service connection for nephrolithiasis is granted, subject to the further development of this claim on remand.

A 100 percent rating for PTSD is granted, effective May 30, 2007, subject to regulations applicable to the payment of monetary benefits.  

Effective May 30, 2007, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

As explained, the RO must readjudicate the claim for service connection for nephrolithiasis on its underlying merits-not instead as a petition to reopen this claim.  In regards to this claimed kidney disorder, post-service VA treatment records show the Veteran has been diagnosed with nephrolithiasis.  As it is shown that he reported a history of kidney stones both prior to and during his first period of military service (February 2000 separation examination report), examination and opinion are needed to determine whether any currently diagnosed kidney disorder is related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

Moreover the record contains a May 2004 VA medical report regarding the etiology of the Veteran's kidney disorder, however, this examiner indicated that he did not have access to the Veteran's medical records from his first period of service.  In reporting the diagnostic assessment this VA examiner reported nephrolithiasis by history with no apparent current disease or functional impairment.  

In this respect, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only those conditions recorded in examination reports can be considered as "noted" 38 C.F.R. § 3.304(b), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id.  § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition. Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096   (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Wagner, 370 F.3d at 1096; 38 C.F.R. § 3.322.

In light of the foregoing, the Board finds that a new VA examination is needed to obtain a more detailed medical opinion regarding the etiology of the Veteran's kidney disorder, as well as an opinion as to whether any currently-diagnosed condition pre-existed and was permanently aggravated by service, or was the result of some incident of service.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that fulfillment of the duty to assist requires that VA seek clarification of private medical evidence or explain why such clarification is not needed). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The Veteran should be asked to provide the names, addresses, and approximate dates of treatment of all health care providers that have treated his kidney disability.  When the requested information and any necessary authorizations have been received, the RO should request legible copies of all pertinent clinical records that have not been previously obtained.  

2.  After obtaining these records, schedule the Veteran for a VA compensation examination for a medical opinion concerning the etiology of any kidney disorder.  All diagnostic testing and evaluation needed to make these important determinations should be performed.  It is imperative the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The examiner should opine as to whether any kidney disorder clearly and unmistakably preexisted the Veteran's military service and, if it did, whether it also clearly and unmistakably was not aggravated during or by his service beyond its natural progression. 

If, instead, this two-part test is not met, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current kidney disorder is directly related or attributable to the Veteran's military service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In making these necessary determinations, the examiner must consider the Veteran's lay statements regarding having experienced relevant symptoms both prior to and while in service and on a continuous basis during the many years since.  

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file to support conclusions.

The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the claim for service connection for nephrolithiasis in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


